HUGHES, J.
Epitomized Opinion
Eugene Pugh, a minor, was struck and injured b; an automobile operated by the defendant, Gettman During the trial, the court permitted Charles Hug! to testify as to the rate of speed defendant’s ca was going after he had stated that he had ridden ill many automobiles going at this rate of speed. Al though the boy’s parents did not see the accidenl| the defendant’s counsel asked on eross-examinatio: if they had not made a statement to other personl to the effect that the defendant was not to blame fo the affair. The court sustained the objection to thjj cross-examination. In its charge, the court to! the jury that in defining the measure of damage that any loss to the family, was an element of da: ages to be considered. The trial resulted in a vei| diet for plaintiff. In reversing the judgment the trial jury, E. R. Eastman, of the Court of A; peals, held:
1. Any person who has ridden in automobiles a competent witness to testify as to speed that automobile may be travelling at a given time.
2. As no foundation was laid for the impeachmej of the testimony of the child’s parents, the objectic to the cross-examination was properly sustained. I
3. As the loss to the family is not an element damages to be considered in a personal injury cas| prejudicial error was committed by the court submitting this element to the jury for its consi! eratiori.